., 4
Aa

on

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ~ ; Page 1 of |

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)

Selvin Ottoniel Juarez-Ordonez Case Number: 3:20-mj-20499

Jose C Rojo

 

Defendant's Attorney

 

REGISTRATION NO. 94799298

 

 

 

 

 

 

 

 

 

 

 

THE DEFENDANT; | MAR 0 4 2029
pleaded guilty to count(s) 1 of Complaint
CI was found guilty to count(s) sou Suen US DISTRICT COURT
after a plea of not guilty. By _____DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(i) The defendant has been found not guilty on count(s)
C1 Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

‘The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

[}.TIME SERVED o days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, | charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, March 4, 2020
Date of Imposition of Sentence

ce Ma nt Wo

DUsM HONORABLE ROBERT N, BLOCK.
UNITED STATES MAGISTRATE JUDGE

 

 

Received

Clerk’s Office Copy Lp 3:20-mj-20499

 

 
